Title: To Thomas Jefferson from Henry Dearborn, 6 January 1809
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir
                     
                            War DepartmentJanuary 6th. 1809
                        
                        I have the honor of proposing for your approbation the following appointments in the troops to be raised by virtue of an act entitled “An Act to raise for a limited time an additional military force” passed on the 12th day of April 1808 viz.
                  Thomas Sumpter Junr. of South Carolina to be appointed Lieut. Colonel in the Regiment of Light Artillery.
                  Leonard Covington of Maryland to be appointed Lieut. Colonel in the Regiment of Light Dragoons,
                  Robert Purdy of Tennessee to be appointed Lieut. Colonel in the Seventh Regiment of Infantry.
                  John Saunders Captain in the Regiment of Artillerists to be appointed Major in the Regiment of Light Artillery.
                  George E. Mitchel of Maryland to be appointed Captain in the Regiment of Light Dragoons.
                  Accept Sir assurances of my high respect & consideration
                        
                            H Dearborn
                     
                        
                    